Exhibit 99.1 Regency Energy Partners Reports First-Quarter 2011 Results Adjusted EBITDA Increased 49% Over First Quarter 2010 DALLAS, May 4, 2011 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today its financial results for the first quarter ended March 31, 2011. Regency’s adjusted EBITDA increased 49% to $92 million in the first quarter of 2011, compared to $62 million in the first quarter of 2010. “Regency is off to a strong start in 2011. Consistent performance from each of our business segments in the first quarter allowed us to achieve our internal projections and establish a dynamic platform for continued growth,” said Mike Bradley, president and chief executive officer of Regency. “With the formation of the LDH Joint Venture, Regency is now a significant player in the growing natural gas liquids business and is poised to capture increasing demand for additional NGL infrastructure,” continued Bradley. “In addition, the LDH Joint Venture broadens our business mix and we anticipate these assets will provide multiple organic growth opportunities.” For the quarter ended March 31, 2011, the Partnership recorded net income of $14 million, compared to a net loss of $0.6 million in the first quarter of 2010.This variance was primarily attributable to the following items: a $16-million increase in income from unconsolidated subsidiaries from the acquisition of a 49.9% interest in the Midcontinent Express Pipeline (“MEP”) in May 2010 and the completion of the Haynesville Expansion Project in early 2010; and a $13-million increase in total segment margin, primarily from the addition of the Contract Treating segment acquired in September 2010 and an increase in Contract Compression segment margin. These items were partially offset by a $15-million increase in depreciation and amortization expense due to an increase of property, plant and equipment amounts resulting from the fair value adjustments upon the acquisition of Regency’s General Partner in May 2010. REVIEW OF SEGMENT PERFORMANCE Adjusted total segment margin increased 9%to$99million for the first quarter of 2011, compared to$91 million for the first quarter of 2010. Gathering and Processing – The Gathering and Processing segment includes Regency's natural gas processing and treating plants, low-pressure gathering pipelines and NGL pipeline activities.In addition, Regency reports its producer services revenues in this segment. Adjusted segment margin for the Gathering and Processing segment, which excludes non-cash hedging gains and losses related to the Gathering and Processing segment, was $52million for the first quarter of 2011, compared to$55 million for the first quarter of 2010.The decrease was primarily due to lower realized commodity prices. Total throughput volumes for the Gathering and Processing segment averaged 1 millionMMbtu per day of natural gas, and processed NGLs averaged 28,000barrels per day for the first quarter of 2011. For the first quarter of 2010, total throughput volumes averaged 1 million MMbtu per day of natural gas, and processed NGLs averaged23,000 barrels per day. Joint Ventures – The Joint Ventures segment, formerly called the Transportation segment, consists of Regency’s 49.99% interest in the Haynesville Joint Venture and its 49.9% interest in the MEP Joint Venture.Since Regency uses the equity method of accounting for the Haynesville Joint Venture and the MEP Joint Venture, Regency does not record segment margin for the Joint Ventures segment.Rather, the income attributable to both the Haynesville Joint Venture and the MEP Joint Venture is recorded as income from unconsolidated subsidiaries. For the first quarter of 2011, Regency reported income from unconsolidated subsidiaries of $24 million, of which $14 million was related to the Haynesville Joint Venture and $10million was related to the MEP Joint Venture.For the first quarter of 2010, Regency reported income from unconsolidated subsidiaries of $8million.The increase from 2010 to 2011 was primarily due to the acquisition of a 49.9% interest in the MEP Joint Venture in May 2010. For comparison purposes only, Regency is providing operating data and segment information assuming 100% ownership of both joint ventures. The Haynesville Joint Venture, which consists solely of the Regency Intrastate Gas System (“RIGS”), was previously wholly owned by Regency and is currently operated by Regency.The Haynesville Joint Venture’s segment margin increased to $47 million for the first quarter of 2011, compared to $34million for the first quarter of 2010.This increase was primarily driven by the completion of the Haynesville Expansion Project and Red River Lateral in January 2010. Total throughput volumes for the Haynesville Joint Venture averaged 1.5million MMbtu per day of natural gas for the first quarter of 2011, compared to an average of 883,000 MMbtu per day of natural gas for the first quarter of 2010. The MEP Joint Venture consists solely of MEP, which is operated by Kinder Morgan Energy Partners, L.P.The MEP Joint Venture’s segment margin increased to $61million for the first quarter of 2011 compared to $47 million for the first quarter of 2010.This increase was primarily attributable to the expansion project completed in June 2010, which increased total pipeline capacity from 1.5 Bcf/d to 1.8 Bcf/d. Total throughput volumes for the MEP Joint Venture averaged 1.4 millionMMbtu per day of natural gas for the first quarter of 2011, compared to an average of 1.3 millionMMbtu per day of natural gas for the first quarter of 2010. Contract Compression – The Contract Compression segment provides turnkey natural gas compression services. Segment margin for the Contract Compression segment was $41million for the first quarter of 2011, compared to $37million for the first quarter of 2010.This increase was primarily attributable to increased revenue generating horsepower provided to third parties and additional contract compression services provided to the Gathering and Processing segment. The inter-segment revenues are eliminated upon consolidation. Regency’s revenue generating horsepower increased to 848,000for the first quarter of 2011, compared to 760,00horsepower for the first quarter of 2010. Contract Treating – The Contract Treating segment owns and operates a fleet of equipment used to provide treating services, such as carbon dioxide and hydrogen sulfide removal, natural gas cooling, dehydration and BTU management to natural gas producers and midstream pipeline companies. Segment margin for the Contract Treating segment, which was acquired in September 2010, was $7million for the first quarter of 2011. As of March 31, 2011, revenue generating Gallons Per Minute (“GPM”) was 3,268. Corporate and Others – The Corporate and Others segment is primarily comprised of revenues from the operations of a 10-mile interstate pipeline, as well as partial reimbursements of general and administrative costs from the Haynesville Joint Venture.Segment margin in the Corporate and Others segment was $5million for the first quarter of 2011, compared to $5million for the first quarter of 2010. ORGANIC GROWTH In the first quarter of 2011, Regency invested approximately $62million for growth capital projects – exclusive of growth capital related to its joint venture interests – of which approximately $26million was related to organic growth projects in the Gathering and Processing segment; $34million was related to the fabrication of new compressor packages for the Contract Compression segment; and $2 million was related to the fabrication of new treating plants for the Contract Treating segment. For the full year 2011, Regency expects to make $253million of organic growth capital expenditures. CASH DISTRIBUTIONS On April 26, 2011, Regency announced a cash distribution of 44.5 cents per outstanding common unit and Series A Preferred Unit for the first quarter ended March 31, 2011. This distribution is equivalent to $1.78 per outstanding common unit and Series A Preferred Unit on an annual basis and will be paid on May 13, 2011, to unitholders of record at the close of business on May 6, 2011. In the first quarter of 2011, Regency generated $59million in cash available for distribution, representing coverage of 0.88times the amount required to cover its announced distribution to unitholders, including the common units issued at the close of the LDH acquisition. Exclusive of the newly-issued units, coverage would have been 0.93times. Regency makes distribution determinations based on its cash available for distribution and the perceived sustainability of distribution levels over an extended period.In addition to considering the cash available for distribution generated during the quarter, Regency takes into account cash reserves established with respect to prior distributions, seasonality of results, and its internal forecasts of adjusted EBITDA and cash available for distribution over an extended period.Distributions are set by the Board of Directors and are driven by the long-term sustainability of the business. TELECONFERENCE Regency Energy Partners will hold a quarterly conference call to discuss first quarter 2011 results on Thursday, May 5, 2011, at 10:00 a.m. Central Time (11:00 a.m. Eastern Time). The dial-in number for the call is 1-866-788-0542 in the United States, or +1-857-350-1680 outside the United States, pass code 99047709.A live webcast of the call may be accessed on the investor information page of Regency Energy Partners’ website at www.regencyenergy.com. The call will be available for replay for seven days by dialing 1-888-286-8010 (from outside the U.S., +1-617-801-6888) pass code 24958497. NON-GAAP FINANCIAL INFORMATION This press release and the accompanying financial schedules include the non-GAAP financial measures of: · EBITDA; · adjusted EBITDA; · cash available for distribution; · segment margin; · total segment margin; · adjusted segment margin; and · adjusted total segment margin. These financial metrics are key measures of the Partnership’s financial performance.The accompanying schedules provide reconciliations of these non-GAAP financial measures to their most directly-comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Our non-GAAP financial measures should not be considered an alternative to, or more meaningful than, net income, operating income, cash flows from operating activities or any other measure of financial performance presented in accordance with GAAP as a measure of operating performance, liquidity or ability to service debt obligations. We define EBITDA as net income (loss) plus interest expense, provision for income taxes and depreciation and amortization expense. We define adjusted EBITDA as EBITDA plus (minus) non-cash loss (gain) from commodity and embedded derivatives, non-cash unit-based compensation, loss (gain) on asset sales, net, loss on debt refinancing, other non-cash (income) expense, net, and the Partnership’s interest in adjusted EBITDA from unconsolidated subsidiaries less income from unconsolidated subsidiaries. Adjusted EBITDA is used as a supplemental performance measure by our management and by external users of our financial statements such as investors, commercial banks, research analysts and others, to assess: financial performance of our assets without regard tofinancing methods, capital structure or historical cost basis; the ability of our assets to generate cash sufficient to pay interest costs, support our indebtedness and make cash distributions to ourunitholders and general partner; our operating performance and return on capital as compared tothose of other companies in the midstream energy sector,without regard to financing methods or capital structure; and the viability of acquisitions and capital expenditure projectsand the overall rates of return on alternative investmentopportunities. Our EBITDA and adjusted EBITDA may not be comparable to a similarly titled measure of another company because other entities may not calculate EBITDA or adjusted EBITDA in the same manner. We define cash available for distribution as: · adjusted EBITDA; · minus interest expense, excluding capitalized interest; · minus maintenance capital expenditures; · plus cash proceeds from asset sales, if any. Cash available for distribution is used as a supplemental liquidity measure by our management and by external users of our financial statements such as investors, commercial banks, research analysts and others, to approximate the amount of operating surplus generated by us during a specific period and to assess our ability to make cash distributions to our unitholders and our general partner. Cash available for distribution is not the same measure as operating surplus or available cash, both of which are defined in our partnership agreement. We define segment margin, generally, as revenues minus cost of sales.We calculate our Gathering and Processing segment margin and Corporate and Others segment margin as our revenue generated from operations minus the cost of natural gas and NGLs purchased and other cost of sales, including third-party transportation and processing fees. We do not record segment margin for the Joint Ventures segment because we record our ownership percentages of the net income in the Haynesville Joint Venture and MEP Joint Venture as income from unconsolidated subsidiaries. We calculate our Contract Compression segment margin as our revenues generated from our contract compression operations minus the direct costs, primarily compressor unit repairs, associated with those revenues. We calculate our Contract Treating segment margin as revenues generated from our contract treating operations minus direct costs associated with those revenues. We calculate total segment margin as the total of segment margin of our five segments, less intersegment eliminations. We define adjusted segment margin as segment margin adjusted for non-cash (gains) losses from commodity derivatives. We define adjusted total segment margin as total segment margin adjusted for non-cash (gains) losses from commodity derivatives. Our adjusted total segment margin equals the sum of our operating segments’ adjusted segment margins or segment margins, including intersegment eliminations. Adjusted segment margin and adjusted total segment margin are included as supplemental disclosures because they are primary performance measures used by management as they represent the results of product purchases and sales, a key component of our operations. Our total segment margin and adjusted total segment margin may not be comparable to a similarly titled measure of another company because other entities may not calculate these amounts in the same manner. For quarterly comparison purposes only we have also used the following non-GAAP financial measures related to the Haynesville Joint Venture and the MEP Joint Venture: · Haynesville Joint Venture segment margin; · MEP Joint Venture segment margin. We define the Haynesville Joint Venture’s segment margin as the Haynesville Joint Venture’s revenue minus cost of sales. We define the MEP Joint Venture’s segment margin as the MEP Joint Venture’s revenue minus cost of sales. FORWARD-LOOKING INFORMATION This release contains “forward-looking” statements, which are any statements that do not relate strictly to historical facts.The words “anticipate,” “believe,” “continue,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “may,” “plan,” “project,” “will” or similar expressions help identify forward-looking statements.Forward-looking statements are subject to a variety of risks, uncertainties and assumptions, which include, but are not limited to, the risks, uncertainties and assumptions enumerated in our Forms 10-Q and 10-K as filed with the Securities and Exchange Commission.Although we believe our forward-looking statements are based on reasonable assumptions, current expectations and projections about future events, we cannot give assurances that such assumptions, expectations and projections will prove to be correct.Therefore, actual results and outcomes may differ materially from those expressed in such forward-looking statements.We undertake no obligation to update publicly or to revise any forward-looking statements, whether as a result of new information, future events or otherwise. Regency Energy Partners LP (Nasdaq: RGNC) is a growth-oriented, midstream energy partnership engaged in the gathering and processing, contract compression, treating and transportation of natural gas and natural gas liquids. Regency's general partner is owned by Energy Transfer Equity, L.P. (NYSE: ETE). For more information, visit the Regency Energy Partners LP website atwww.regencyenergy.com. CONTACT: Investor Relations: Lyndsay Hannah Regency Energy Partners Manager, Communications & Public Relations 214-840-5477 ir@regencygas.com Media Relations: Elizabeth Cornelius HCK2 Partners 972-716-0500 x26 elizabeth.cornelius@hck2.com Consolidated Income Statements Regency Energy Partners LP Consolidated Statements of Operations ($ in thousands) Three Months Ended March 31, 2011 March 31, 2010 (1) REVENUES Gas sales, including related party amounts $ $ NGL sales, including related party amounts Gathering, transportation and other fees, including related party amounts Net realized and unrealized loss from derivatives ) ) Other, including related party amounts Total revenues OPERATING COSTS AND EXPENSES Cost of sales, including related party amounts Operation and maintenance General and administrative, including related party amounts Loss on asset sales, net 28 Depreciation and amortization Total operating costs and expenses OPERATING INCOME Income from unconsolidated subsidiaries Interest expense, net ) ) Loss on debt refinancing, net - ) Other income and deductions, net ) INCOME BEFORE INCOME TAXES Income tax (benefit) expense ) INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS Net loss from operations of east Texas assets - ) NET INCOME (LOSS) $ $ ) Net income attributable to noncontrolling interest ) ) NET INCOME (LOSS) ATTRIBUTABLE TO REGENCY ENERGY PARTNERS LP $ $ ) (1) Amounts differ from previously disclosed amounts due to the presentation as discontinued operations for the disposition of east Texas assets. Segment Financial and Operating Data Three Months Ended March 31, ($ in thousands) Gathering and Processing Segment Financial data: Segment margin (1) $ $ Adjusted segment margin (1) Operating data: Throughput (MMbtu/d) NGL gross production (Bbls/d) (1) Segment margin and adjusted segment margin vary from previously disclosed amounts due to the presentation of discontinued operations for the disposition of east Texas assets, as well as a functional reorganization of our operating segments. Three Months Ended March 31, ($ in thousands) Contract Compression Segment (1) Financial data: Segment margin $ $ Operating data: Revenue generating horsepower (1) Segment margin varies from previously disclosed amounts due to a functional reorganization of our operating segments. Three Months Ended March 31, ($ in thousands) Contract Treating Segment Financial data: Segment margin $ $
